Citation Nr: 0740997	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-39 639	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to service connection for residuals of right 
ankle sprain.




ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to September 2004.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The veteran's service medical records (SMRs) document that in 
July 1980, he sustained a right ankle sprain in a parachuting 
accident on active duty at the U.S. Air Force Academy.  
Subsequent SMRs are silent for complaints, findings, 
treatment, or diagnosis relating to his right ankle.  
However, he alleges that he has continued to experience right 
ankle pain and weakness as a result of his July 1980 right 
ankle sprain.

On musculoskeletal examination on behalf of VA in January 
2005, the examiner rendered a somewhat inconsistent opinion.  
While noting the prior injury and acknowledging the veteran's 
complaints of monthly flare-ups of pain and weakness, he 
indicated he was unable to render a diagnosis because there 
was no pathology.

Furthermore, a few months after the above-cited VA 
examination (in April 2005) the veteran sustained a right 
ankle sprain.  While there was clearly an intercurrent 
injury, a question has been raised (by the veteran) as to 
whether due to the prior injury the veteran had a weakened 
ankle predisposing him to a recurrent sprain.  This is a 
medical question that has not been addressed; hence, a 
further VA medical examination is necessary.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), which held that 
the VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Here, the veteran was 
not notified of the criteria for establishing a disability 
rating or the effective date of an award.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter regarding the rating of ankle 
disability and effective dates of awards 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should then arrange for the 
veteran to be examined by an orthopedist 
to determine the etiology of his current 
right ankle disability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the veteran, the 
examiner should provide opinions 
responding to the following questions:

(a) Does the veteran have a right ankle 
disability entity and, if so, what is the 
proper diagnosis for such entity?

(b) If a current right ankle disability is 
diagnosed, is such disability, at least as 
likely as not, related to the veteran's 
right ankle injury in service?  The 
response to this question should 
specifically address the allegation that 
the right ankle injury in service resulted 
in a weakened ankle, predisposing the 
veteran to subsequent sprains/injury.  

The examiner should explain the rationale 
for any opinion given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



